DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  The applicant uses the abbreviation “SOC” in lines 3 and 5 of claims 1 and 7 respectively. The abbreviation can be interpreted as “state of charge” or “system on chip” and to avoid confusion the examiner proposes first introducing the term before using the abbreviation. Claims 1 and 7 should read “… the micro electric energy through a System on Chip (SOC)…”.  Appropriate correction is required.
Claim 8 recites the limitation "The method according to claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is a device claim and therefore claim 8 should read “The device according to claim 7….”.
Claim 10 recites the limitation "The device according to claim 2…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is a method claim. Claim 10 appears to be a device claim similar in limitations to method claim 4, following the dependency pattern, the examiner interpreted claim 10 to depend from device claim 8. Appropriate correction is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (CN203135479, hereinafter ZHANG).


    PNG
    media_image1.png
    627
    979
    media_image1.png
    Greyscale

As per claim 1, ZHANG discloses a micro-energy collection method, comprising following steps of: 

collecting the micro electric energy through a SOC (See Fig.1, and Par.51, line 289 and  Part.57, line 358, disclose a microprocessor) and outputting the micro electric energy to an electric energy storage unit (See Fig.1, and Par.15 discloses a super capacitor module which receives the charging power from the solar module).

As per claim 7, ZHANG discloses a micro-energy collection device configured to be connected with an electric energy storage unit, and comprising: 
a conversion unit configured to convert micro-energy in an environment into micro electric energy (See Fig.1 and Par.19, disclose a solar module comprising a solar panel, the energy is further converted using the boost charge pump and the MPPT module); and 
a collection unit configured to collect the micro electric energy through a SOC (See Fig.1, Par.51, line 289 and Par.57, line 358, disclose a microprocessor, the microprocessor controls the boost charge pump and the MPPT to collect the solar micro-energy) and output the micro-energy to an electric energy storage unit (See Fig.1, and Par.15 discloses a super capacitor module which receives the charging power from the solar module), wherein the collection unit is connected between the conversion unit and the electric energy storage unit (See Fig.1, discloses the boost charge pump and the MPPT connected between the solar module and the super capacitor).

As per claim 2, ZHANG discloses the method according to claim 1 as discussed above, wherein the step of collecting the micro electric energy through a SOC comprises: 

proactively detecting current electric energy collection amount at regular time (See Pars.61-62, disclose detecting the output voltage and current of the solar module every 2 minutes), or being woken up passively to detect the current electric energy collection amount (See Par.59-60, disclose that when there is no solar power and the energy storage is depleted, all chips on the node no longer work and they only start working passively when there is light), and obtaining a corresponding collection mode by searching in the data model according to the current electric energy collection amount, wherein the collection mode at least comprises a low power consumption collection mode (See par.63, discloses that there is a relationship between the collected energy and the collection mode, when the solar module output is less than 3V, the output is directed through boost charge and DC/DC converter utilizing the low power consumption collection mode) and a high-efficiency collection mode; and starting up the corresponding collection mode to collect the electric energy (See Par.69, discloses when the output is between 3V and 4.2 V, a high efficiency collection mode is utilized using the MPPT module and the DC/DC converter).


a model establishing module configured to establish a data model (See Fig.1, discloses a processor), wherein the data model has a correspondence relationship between an electric energy collection amount and a collection mode (See Par.63, discloses that there is a relationship between the collected energy and the collection mode, when the solar module output is less than 3V, the output is directed through boost charge and DC/DC converter utilizing the low power consumption collection mode, Par.69 discloses that when the output is between 3V and 4.2 V, a high efficiency collection mode is utilized using the MPPT module and the DC/DC converter and Par.70, discloses that when the output is greater than 4.2V, the processor controls the switches S1 and S2 such that solar power passes through the MPPT and bypasses the DC/DC converter) ; 
a timer configured to generate a clock signal; and an electric energy collection amount detection module configured to proactively detect current electric energy collection amount at regular time according to the clock signal (See Pars.61-62, disclose detecting the output voltage and current of the solar module every 2 minutes) or to be woken up passively to detect the current electric energy collection amount to obtain a corresponding collection mode by searching in the data model according to the current electric energy collection amount, and to start up the corresponding collection mode to collect the electric energy (See Par.59-60, disclose that when there is no solar power and the energy storage is depleted, all chips on the node no longer work and they only start working passively when there is light and the capacitor charge is detected and based on the capacitor voltage power is supplied to the node module comprising the processor and operation starts); wherein the collection mode at least comprises a low power consumption 

As per claims 3 and 9, ZHANG discloses the method and the device according to claims 2 and 8 as discussed above, wherein the step of proactively detecting the current electric energy collection amount at regular time comprises at least one selected from a group of approaches including: 
a first approach of detecting an input current or an input voltage or an input charge at regular time, and taking current input current or current input voltage or current input charge as the electric energy collection amount (See Pars.61-62, disclose detecting the output voltage and current of the solar module every 2 minutes, also see Fig.1, discloses a solar panel voltage and current output measurement unit), wherein the input current or the input voltage or the input charge is converted from the micro-energy in the environment (See Par.63,69 and 70 discloses that there is a relationship between the collected energy and the collection mode as explained above, also see Par.62, discloses that in the day mode the sensor node module receives the output voltage and current of the solar panel collected by the panel voltage and current monitoring module) ; and a second approach of detecting a voltage of the electric energy storage unit and 

As per claims 4 and 10, ZHANG discloses the method and device according to claims 2 and 8, wherein the micro electric energy is collected at a preset power by the low power consumption collection mode (See Par.63, discloses that there is a relationship between the collected energy and the collection mode, when the solar module output is less than 3V, the output is directed through boost charge and DC/DC converter utilizing the low power consumption collection mode); and by the high-efficiency collection mode the micro electric energy is collected in a MPPT manner, which comprises: selecting an optimal parameter and optimal power consumption balance voltage point by using MPPT method, and collecting the micro electric energy according to the optimal parameter and the optimal power consumption balance voltage point (Par.69 discloses that when the output is between 3V and 4.2 V, a high efficiency collection mode is utilized using the MPPT module and the DC/DC converter and Par.70, discloses that when the output is greater than 4.2V, the processor controls the switches S1 and S2 such that solar power passes through the MPPT and bypasses the DC/DC converter).   

As per claims 5 and 11-12, ZHANG discloses the method and device according to claims 2 and 7 as discussed above, wherein the step of collecting the micro electric energy through a SOC further comprises: detecting an input current at regular time (See Pars.61-62, discloses detecting current and voltage every 2 minutes) , turning off the collection in the case that the input current is equal to zero and starting up the collection in the case that the input current is 

As per claim 16, ZHANG discloses a micro-energy supply device, comprising the micro-energy collection device according to claim 7 (See ZHANG, Fig.1, discloses the micro-energy collection device comprising the solar module, S1, boost charge, MPPT, S2, DC/DC converter, capacitor and lithium battery, S3 and S4, voltage regulator to provide power to sensor node module).

As per claim 17. ZHANG discloses the device according to claim 12 as discussed above, wherein the input current is detected by the collection unit at regular time (See Par.61, discloses measurement done every 2 minutes), the collection is turned off in the case that the input current is equal to zero; the collection is started up in the case that the input current is greater than zero or the preset threshold value (See Par.59-60, disclose that when there is no solar power and the energy storage is depleted, all chips on the node no longer work and they only start working passively when there is light and the capacitor charge is detected and based on the capacitor voltage power is supplied to the node module comprising the processor and operation starts).

As per claims 19-20, ZHANG discloses the method and device according to claims 1  and 7 as discussed above, wherein the SOC includes a universal MCU (See Fig.1, discloses a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of HEO et al. (US 8,134,342 B2, hereinafter HEO).
As per claims 6 and 13-14, ZHANG discloses the method and device according to claims 1 and 7 as discussed above, however ZHANG does not disclose further comprising: performing 
HEO discloses an apparatus and method for extracting maximum power from solar cell further comprising: performing voltage reset processing on the micro electric energy to convert unstable micro electric energy into intermittent output energy, after the step of converting the micro-energy in the environment into micro electric energy and before the step of collecting the micro electric energy through a SOC and outputting the micro electric energy to the electric energy storage unit (See Fig.1, Items#121,122, 124 and 130, Fig,4A and Col.3, lines 48 to Col.4, line 13, disclose pulse charging the battery 140, using the unstable output of the solar cell 110).
ZHANG and HEO are analogous art since they both deal with solar energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHANG with that of HEO by replacing the MPPT disclosed by ZHANG with the MPPT power extractor and DC/DC converter disclosed by HEO for the benefit of maximizing the extracted power of the solar panel.
Allowable Subject Matter
Claims 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859                                                                                                                                                                                            
/EDWARD TSO/            Primary Examiner, Art Unit 2859